DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 21-33: 
The claims are indefinite and could not be properly understood because it is not clear how determining an effective thickness of the printed part or the model of the part can be done by defining a series of reduced parts within the printed part or the model of the part.
It is not clear what is referenced as a series of reduced parts. 
It is not clear what is referenced as reduced parts and how they can be defined.
It is also not clear how determining an effective thickness of the printed part or the model of the part can be done by defining other parts.

Claims 22-31 are further indefinite and could not be properly understood because it is not clear what is referenced by “producing a geometry of a reduced part corresponding to a displacement of an exterior surface of the printed part or the model of the part inward along a local normal vector of the exterior surface relative to a geometry of the printed part or the model of the part or any preceding reduced part”.
It could not be understood how “geometry” can be produced.
It could not be understood how “geometry” can correspond to a displacement.
It could not be understood what is referenced as “a local normal vector to a geometry”.
Claims 23-31 are further indefinite and could not be properly understood because it is not clear what is referenced as a part with no interior volume.
Claims 24-27 are further indefinite because it is not clear what is referenced by “determining the effective thickness based on the distance”.
Claim 27 is further indefinite because it is not clear how a distance can be a deepest point.
Claim 28 is further indefinite because it is not clear what is referenced as “intersecting or missing portions”. The claim is further indefinite because it is not clear how the referenced point can be trimmed from the part. It is further not clear with what the portions intersecting.
Claims 29-31 are further indefinite because it could not be understood what is referenced by “a reduced part has a discontinuous geometry with two or more 
The claims are further indefinite because it is not clear what is referenced by “repeating the steps of defining the series of reduced parts for the two or more shapes”.
Claim 30 is further indefinite because it is not clear how a shape can have a volume. What is required by the claim?
Claim 31 is further indefinite because it is not clear how a shape can have a volume. What is required by the claim?

Claims 34-37 are indefinite and could not be properly understood because it is not clear how determining an effective thickness of the printed part or the model of the part can be done by defining a series of reduced parts within the printed part or the model of the part.
It is not clear what is referenced as a series of reduced parts. 
It is not clear what is referenced as reduced parts and how they can be defined.
The claims are further indefinite and could not be properly understood because it is not clear what is referenced as a part with no interior volume.
Claim 35 is further indefinite and could not be properly understood because it is not clear what is referenced by “producing corresponding to a displacement of the exterior surface inward along a local normal vector of the exterior surface relative to a geometry of the preceding reduced part”.
It could not be understood how “geometry” can be produced.

It could not be understood what is referenced as “a local normal vector to a geometry”.
The claim is further indefinite and could not be properly understood because it is not clear what is referenced as a part with no interior volume.

Claims 38-40 are indefinite and could not be properly understood because it is not clear how determining an effective thickness of the printed part or the model of the part can be done by defining a series of reduced parts within the printed part or the model of the part.
It is not clear what is referenced as a series of reduced parts. 
It is not clear what is referenced as reduced parts and how they can be defined.
The claims are further indefinite and could not be properly understood because it is not clear what is referenced as a part with no interior volume.
Claim 39 is further indefinite and could not be properly understood because it is not clear what is referenced by “producing corresponding to a displacement of the exterior surface inward along a local normal vector of the exterior surface relative to a geometry of the preceding reduced part”.
It could not be understood how “geometry” can be produced.
It could not be understood how “geometry” can correspond to a displacement.
It could not be understood what is referenced as “a local normal vector to a geometry”.


Terminal Disclaimer
The terminal disclaimer filed on 03/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on SN 16/221,190 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 03/29/2021 have been fully considered but they are not persuasive.
The claims were rejected under 35 USC 112(b).
It was indicated:
As to claims 21-33: 
The claims are indefinite and could not be properly understood because it is not clear how determining an effective thickness of the printed part or the model of the part can be done by defining a series of reduced parts within the printed part or the model of the part.
It is not clear what is referenced as a series of reduced parts. 
It is not clear what is referenced as reduced parts and how they can be defined.
It is also not clear how determining an effective thickness of the printed part or the model of the part can be done by defining other parts.
The claims could not be properly understood.

The applicants provided arguments starting with the rejection of claims 22-31.
The rejection is maintained.

With respect to the rejection of claims 22-31 the applicants allege that Figures 11 and 13 and the specification at [0007] and [0117-124] show how the reduced parts can be determined.
However, the referenced parts of the disclosure do not clarify what is referenced by “producing a geometry of a reduced part corresponding to a displacement of an exterior surface of the printed part or the model of the part inward along a local normal vector of the exterior surface relative to a geometry of the printed part or the model of the part or any preceding reduced part”.
Paragraph [0007] merely states:
[0007] The effective thickness may be computed by a) defining geometry of a succession of reduced parts based on a representation of the 3D-printed part, where each of the reduced parts 1) occupies an internal volume of the representation of the 3D-printed part and 2) has a geometry corresponding to a displacement of a surface inward along its local normal vector relative to a geometry of a preceding reduced part; b) identifying a minimum distance from a surface of the part to a last one of the succession of reduced parts; and c) determining the effective thickness based on the minimum distance.
Paragraphs [0117-124] do not even mention series of reduced parts.

The Figures also fail to clarify what is claimed.
It could not be understood how “geometry” can be produced.
It could not be understood how “geometry” can correspond to a displacement.
It could not be understood what is referenced as “a local normal vector to a geometry”.
It is noted that the applicants allege that paragraph [0121] defines “a local normal vector to a geometry” as a vector perpendicular to the surface at a given point.
However, the referenced paragraph does not provide such definition.

With respect to claims 23-31 the applicants allege that paragraph [0123] defines the part having no internal volume.
This is not persuasive. The referenced paragraph merely states “reduced until it has no internal volume”. However, no definition what is the part with no internal volume is provided.

With respect to the rejection of claims 24-27 the applicants allege that “claim 24 recites "calculating a distance from an exterior surface of the part or the model of the part to an exterior surface of one of the reduced parts." Therefore, the effective thickness is derived from the distance from an exterior surface of the part or model of the part and an exterior surface of one of the reduced parts.”
derived from the distance from an exterior surface of the part or model of the part and an exterior surface of one of the reduced parts.”
It is still not clear what is referenced by “determining the effective thickness based on the distance”.

With respect to the rejection of claim 27 the applicants allege that paragraph [0116] defines what the deepest point is.
This is not persuasive. Whether or not the deepest point is defined by the specification, it is still not clear how a distance can be a deepest point. The distance is not a point.

With respect to the rejection of claim 28 the applicants allege that paragraph [0121] describes the creation of the reduced parts and that the meaning of the term “intersecting and missing is readily apparent. 
This is not persuasive.
The referenced paragraph merely states: [0121] FIG. 13A illustrates a cross-section of a part 1310 having a cubic geometry. With reference to FIG. 12, upon receipt of the geometry of the part 1310 (1205), a representation of the outer surface of the part 1310 may be normally displaced inward, producing a first shell 1342 (1210). As shown, the first shell 1342 occupies an internal volume of the representation of the part 1310, and has a geometry corresponding to a displacement of a surface inward along its local normal vector relative to a geometry of the part 1310. Optionally, intersecting or missing portions of a preliminary shell produced by the above operation may be trimmed from 
No apparent meaning of the term is provided by the referenced paragraph. NO explanation how the referenced point can be trimmed from the part. NO explanation of what the portions intersecting is provided.

With respect to the rejection of claims 29-31 the applicants allege that “one will appreciate that in producing reduced parts as described there may be instances wherein the reduced parts become separated in different portions of the part as they become smaller and thus claims 29-31 are believed to be not indefinite”. 
This is not persuasive 
The claims are further considered indefinite because it is not clear what is referenced by "repeating the steps of defining the series of reduced parts for the two or more shapes." 
This is not persuasive because it could not be understood what is referenced by “a reduced part has a discontinuous geometry with two or more shapes that are not connected”. What is referenced as “a discontinuous geometry”? What is referenced as a geometry with two shapes?

This is not persuasive because it is still not clear what is referenced by “repeating the steps of defining the series of reduced parts for the two or more shapes”.

With respect to the rejection of claims 30 and 31 the applicants state that the specification uses the term “shape” to refer to three dimensional object.
No such special definition of the term has been found in the specification.

With respect to claims 34-37 the applicants allege that Figures 11-12 and paragraphs [0007] and [0117-124] detail the determination of effective thickness through the use of reduced parts.
This is not persuasive.
It is again noted that paragraph [0007] merely states:
[0007] The effective thickness may be computed by a) defining geometry of a succession of reduced parts based on a representation of the 3D-printed part, where each of the reduced parts 1) occupies an internal volume of the representation of the 3D-printed part and 2) has a geometry corresponding to a displacement of a surface inward along its local normal vector relative to a geometry of a preceding reduced part; b) identifying a minimum distance from a surface of the part to a last one of the 
The other referenced parts of the disclosure are silent about series of reduced parts.

The applicants allege that claim 35 is not indefinite in view of the Figure 13A-B.
This is not persuasive.
Nothing in Figure 13A-B clarifies what is referenced by “producing corresponding to a displacement of the exterior surface inward along a local normal vector of the exterior surface relative to a geometry of the preceding reduced part”.
It is not clear from the Figures how “geometry” can be produced.
It is not clear from the Figures how “geometry” can correspond to a displacement.
The applicants’ arguments directed to “vector” and “no internal volume” are not persuasive for the reasons provided above.

To rebut the rejections of claims 38-40 the applicants rely on the arguments made with respect to the rejections of other claims.
The referenced arguments are not persuasive for the reasons presented above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711